Case: 13-30764      Document: 00512500085         Page: 1    Date Filed: 01/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-30764                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         January 14, 2014
MARSHALL REEDOM, JR.,                                                      Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff–Appellant,

v.

LOUIS ACKAL; FARRELL BONIN,

                                                 Defendants–Appellees.




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:12-CV-2037


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Marshall Reedom appeals the district court’s
dismissal of his complaint without prejudice for lack of standing. We affirm.
       Reedom’s pro se complaint alleges that Louis M. Ackal, the sheriff of
Iberia Parish, the Iberia Sherriff’s Department, and Farrell Bonin, an
employee of the department, violated state, federal, and constitutional



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-30764          Document: 00512500085          Page: 2     Date Filed: 01/14/2014



                                         No. 13-30764
provisions by improperly investigating an accident involving his brother. For
these violations, Reedom claims damages of $20 million. The district court
adopted the report and recommendation of the magistrate judge, which
dismissed Reedom’s complaint on the ground that he “has not established that
he has personally sustained an injury caused by the defendants, since his
claims relate solely to alleged injuries to his brother.”
      We review questions of standing de novo, applying the same standard as
the district court. 1 Under that standard, “the party bringing the suit must
establish standing to prosecute the action.” 2 “Constitutional standing requires
that the plaintiff personally suffered some actual or threatened injury that can
be fairly traced to the challenged action and is redressable by the courts.” 3 In
addition to these minimum requirements, “certain court-created requirements
for standing exist, ones arising from judicial prudence and not from the
constitution.” 4 One such requirement is that plaintiffs “assert their own legal
rights and not those of others.” 5
      On appeal Reedom discusses neither why he has standing nor the
reasons the district court erred in concluding that he lacked standing. He
instead provides a discussion of the Due Process Clause and the text of a
Supreme Court case that addressed the pleading requirements under the
Federal Rules of Civil Procedure. 6


      1   Nat’l Rifle Ass’n of Am., Inc. v. McCraw, 719 F.3d 338, 343 (5th Cir. 2013).
      2   Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 11 (2004).
      3   Doe v. Tangipahoa Parish Sch. Bd., 494 F.3d 494, 496 (5th Cir. 2007) (en banc).
      4   Serv. Emps. Int’l Union, Local 5 v. City of Hous., 595 F.3d 588, 597-98 (5th Cir. 2010).
      5   Id. at 598.
      6  Reedom’s brief consists almost exclusively of an essay on due process by Peter
Strauss,      Peter      Strauss,     Due      Process,      LEGAL      INFO.     INST.,
http://www.law.cornell.edu/wex/due_process (last visited Jan. 13, 2013), and the text of
Conley v. Gibson, 355 U.S. 41 (1957).
                                                2
    Case: 13-30764         Document: 00512500085           Page: 3   Date Filed: 01/14/2014



                                        No. 13-30764
      We agree with the district court that Reedom has failed to establish that
he suffered some personal injury as a result of the defendants’ actions.
Reedom’s complaint alleges only that the actions of the defendants caused his
brother harm. He does not allege that he personally suffered any injury. Read
liberally, 7 Reedom’s complaint may also be understood to allege that all
African-Americans in Iberia Parish have been injured by the defendants’
conduct. This does not establish standing, however, since Reedom does not
claim that he is a resident of Iberia, or even Louisiana. 8 The record indicates
rather that Reedom resides in Fort Worth, Texas.
      Because Reedom has thus failed to establish that he has suffered any
personal injury, we AFFIRM.




      7   See Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993).
      8   See Allen v. Wright, 468 U.S. 737, 755 (1984).
                                               3